Cite as 2016 Ark. 68


                   SUPREME COURT OF ARKANSAS.
                                       No.   CR-00-645


WILLIE HUTCHERSON                                Opinion Delivered February 18, 2016
                              PETITIONER
                              PRO SE THIRD PETITION TO
V.                            REINVEST JURISDICTION IN THE
                              TRIAL COUT TO CONSIDER A
 STATE OF ARKANSAS            PETITION FOR WRIT OF ERROR
                              CORAM NOBIS
                   RESPONDENT [PULASKI COUNTY CIRCUIT
                              COURT, NO. 60CR-99-1834]

                                                 PETITION DISMISSED.

                                      PER CURIAM


        In 2000, Willie Hutcherson was found guilty by a jury of four counts of aggravated

 robbery, three counts of misdemeanor theft of property, and one count of felony theft of

 property. Hutcherson was sentenced as a habitual offender to an aggregate term of 2880

 months’ imprisonment. The Arkansas Court of Appeals affirmed. Hutcherson v. State, 74
Ark. App. 72, 47 S.W.3d 267 (2001).

        In 2008, Hutcherson filed in this court a pro se petition to reinvest jurisdiction in

 the trial court to consider a petition for writ of error coram nobis. The principal claim in

 the petition pertained to the statements of two police officers. The petition for leave to

 proceed in the trial court was necessary because the trial court can entertain a petition for

 writ of error coram nobis after a judgment has been affirmed on appeal only after we grant

 permission.   Newman v. State, 2009 Ark. 539, 354 S.W.3d 61.             In making such a

 determination, we look to the reasonableness of the allegations in the petition and to the
                                    Cite as 2016 Ark. 68

existence of the probability of truth thereof. Howard v. State, 2012 Ark. 177, 403 S.W.3d
38. A writ of error coram nobis is an extraordinarily rare remedy. State v. Larimore, 341
Ark. 397, 17 S.W.3d 87 (2000). Coram-nobis proceedings are attended by a strong

presumption that the judgment of conviction is valid. Westerman v. State, 2015 Ark. 69, at

4, 456 S.W.3d 374, 376.

       The function of the writ is to secure relief from a judgment rendered while there

existed some fact that would have prevented its rendition if it had been known to the trial

court and which, through no negligence or fault of the defendant, was not brought forward

before rendition of the judgment. Newman, 2009 Ark. 539, 354 S.W.3d 61. The petitioner

has the burden of demonstrating a fundamental error of fact extrinsic to the record. Roberts

v. State, 2013 Ark. 56, 425 S.W.3d 771.

       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Id. A writ of error coram nobis is available

to address certain errors that are found in one of four categories: (1) insanity at the time of

trial, (2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a

third-party confession to the crime during the time between conviction and appeal. Howard,

2012 Ark. 177, 403 S.W.3d 38. We denied the petition because it did not state a ground

for the writ. Hutcherson v. State, CR-00-645 (Ark. Jan. 15, 2009) (unpublished per curiam)

(original docket no. CACR 00-645).

       In 2015, Hutcherson filed a second coram-nobis petition. He alleged that material

evidence was withheld from the defense by the deputy prosecutor and that she and his

attorney had engaged in misconduct in their handling of the evidence. The evidence alleged

                                               2
                                    Cite as 2016 Ark. 68

to have been kept from the defense again consisted of the statements of the two police

officers. We declined to grant the petition because Hutcherson admitted in the petition

that the officers’ statements had been obtained by the defense during the pretrial discovery

process. Accordingly, the statements were not hidden from the defense and extrinsic to the

record. Hutcherson v. State, CR-00-645 (Ark. Jan. 15, 2009) (unpublished per curiam).

Inasmuch as Hutcherson’s allegations in the second petition also concerned the officers’

statements, and there was no claim that the statements were extrinsic to the record, the

second petition was also denied. Hutcherson v. State, 2015 Ark. 231 (per curiam).

       Now before us is Hutcherson’s third coram-nobis petition. As he did in the first two

petitions filed in this court, Hutcherson focuses his grounds for the writ on two officers’

statements that were known to him before his trial was conducted. As stated, we declined

to grant either of the first two petitions because Hutcherson admitted that the statements

were available to the defense before trial. He now argues that the deputy prosecutor, his

attorney, and the trial judge were part of a “premeditated plan to intentionally misrepresent”

him by not handling the statements properly. He states that he obtained the statements from

the discovery material and that he passed the statements along to his attorney who gave the

statements to the deputy prosecutor rather than to the judge. He contends that the deputy

prosecutor failed to abide by the State’s duty to conduct on-going discovery and that the

deputy prosecutor’s misconduct with respect to the statements amounted to a violation of

due process and his civil rights.

       After examining the claims raised in this third petition, we conclude that petitioner’s

successive application for coram-nobis relief in this court is an abuse of the writ because,

                                               3
                                     Cite as 2016 Ark. 68

while he changed some of the wording in this petition, he alleges no fact sufficient to

distinguish his claims in the instant petition from the claims in the first or second. He did

not establish that there was any basis for the writ in either the first or second petitions, and

his reassertion of largely the same claims in the third petition is a misuse of the remedy.

Accordingly, the petition is dismissed. Smith v. State, 2015 Ark. 188, 461 S.W.3d 345 (per

curiam); Rodgers v. State, 2013 Ark. 294 (per curiam) (“[A] court has the discretion to

determine whether the renewal of a petitioner’s application for the writ, when there are

additional facts presented in support of the same grounds, will be permitted.”); Jackson v.

State, 2010 Ark. 81 (per curiam) (citing Jackson v. State, 2009 Ark. 572 (per curiam)); see also

United States v. Camacho-Bordes, 94 F.3d 1168 (8th Cir. 1996) (res judicata did not apply to

bar a second petition for writ of error coram nobis, but abuse-of-writ doctrine was applied

to subsume res judicata).

       Petition dismissed.




                                                4